Colt, J.
The plaintiff and defendant were members of a p irtnership consisting of three persons. As partners, they were joint owners of the machinery, implements and materials, the value of which the plaintiff seeks to recover in this action. The property sued for was delivered by the plaintiff to the partnership when it commenced business, was used in the business, and was necessary to carry it on. It is claimed by the defendant that it was a contribution by the plaintiff to the stock of the firm, for which he is to be credited in the settlement of the partnership affairs; and it must be so regarded, without proof of an express agreement by the defendant binding himself personally, and not the partnership, for the price.
There was no evidence which would justify the jury in finding such express promise of the defendant. The evidence adduced is equally consistent with the claim that the plaintiff was only to look to the firm for pay. Ryder v. Wilcox, 103 Mass. 24.

Judgment on the verdict.